Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 3, 9-10 and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The drain chute 66 is described in the specification as a stand pipe (refer paragraph [0052] of the PGPub. However, the specification does not disclose that the drain chute is “stationary vertical” drain chute. Fig. 9 of the specification suggest that the pipe 66 is generally in vertical direction with respect to water/float level, however, it is not explicitly stated.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The limitation “stationary vertical drain chute” is not present in the specification.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 9-10 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 6129626 (hereinafter referred as ‘626), in view of US 2015/0291445 (hereinafter referred as ‘445), CN 103894001A (hereinafter referred as ‘001, refer English language machine translation for claim mapping), and US 2010/0213110 (hereinafter referred as “Urquhart”), and US 5540836 (hereinafter referred as “Coyne”).
Regarding claims 1 and 23, ‘626 teaches a water treatment system for a poultry chiller, the system comprising a chiller tank (having chiller chamber 20) with an auger disposed in the chiller tank (C3/L42-46); a float holding tank (having chamber 14) at a downstream section of the chiller tank; a float removal mechanism (10) at the float holding tank is configured to remove float from the float holding tank; wherein the float holding tank is integrated with the chiller tank and outside a path of movement of the auger.
‘626 does not teach that the system comprises a fan at the downstream section of the chiller tank that is configured to blow float formed on a surface of water in the chiller tank into the float holding tank.
‘445 teaches (refer figs. 1 thru 4) a liquid treatment system (10) comprising a tank; a float holding tank at section of the tank (refer annotated fig. 2 below); a fan (12) configured to blow float formed on a surface of water in the tank to the float holding tank [0017]. ‘445 discloses that use of fan increases efficiency and reduce cost of the desludging operation by minimizing the amount of liquid flushed or skimmed away with the sludge [0008]-[0009].

    PNG
    media_image1.png
    744
    1175
    media_image1.png
    Greyscale

‘626 and ‘445 are analogous inventions in the art of liquid treatment systems comprising float/froth removal means. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of ‘626 with teachings of ‘445 to provide a fan configured to blow out float from the tank to the float holding tank to fan increase efficiency and reduce cost of the desludging operation. Selection of location of fan at the downstream location would have been an obvious to one of ordinary skill in the art based on the location of the float holding tank to enable pushing of float in the direction of the float holding tank. 
Modified ‘626 does not teach that the float removal mechanism comprises a floating weir in the float holding tank and a stationary vertical drain chute in communication with the outside of the float holding tank, wherein the floating weir comprises a float collar and a tubular portion extending downwardly from the float collar, and wherein the tubular portion is received inside or outside the drain chute and is configured to move up and down relative to the drain chute in response to fluctuation of a water level in the float holding tank, and wherein the floating weir comprises an upper opening with a weir edge configured to allow float on a surface of the water to pass over the weir edge into the upper opening and a lower opening configured to allow float passing through the floating weir to exit through the drain chute by gravity flow, the floating weir further configured to float in the water of the float holding tank with the weir edge proximate the water level in the float holding tank.
‘001 teaches a floating weir (combination of 1, 3, 4, 5) in a float holding tank (7) and a stationary vertical drain chute (2) (the disclosure does not suggest that the floating weirs moves in all direction but rather it is suggested that the floating weir moves in vertical direction based on water level in the tank) in communication with outside of the float holding tank (refer fig. 1), wherein the floating weir comprises a float collar (4) and a tubular portion (5) extending downwardly from the float collar, and wherein the tubular portion is received outside the drain chute (Refer fig. 1) and is configured to move up an down relative to the drain chute in response to fluctuation of a water level in the float holding tank (refer “Summary of Invention” on page 1 and 2, and “Example 1” on page 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of modified ‘626 to include a floating weir in the 
‘001 discloses that the floating weir comprises a suction port (1) does not disclose structural details of the upper section of the suction port. ‘001 does not disclose that the floating weir comprises an upper opening with a weir edge configured to allow float on a surface of the water to pass over the weir edge into the upper opening and a lower opening configured to allow float passing through the floating weir to exit through the drain chute by gravity flow, the floating weir further configured to float in the water of the float holding tank with the weir edge proximate the water level in the float holding tank.
Urquhart teaches a tank (14) comprising a floating weir (28) for removal of floating sludge, the floating weir is a free floating weir having a removal mechanism attached to it for removal of sludge [0031]. The embodiments of fig. 5a-5c discloses details of the weir, the weir a drain chute (connected to outlet 408) in communication with the outside of the float holding tank [0041], the floating weir comprising an upper opening with a weir edge configured to allow float on a surface of the water to pass over the weir edge into the upper opening and a lower opening configured to allow float passing through the floating weir to exit through the drain chute (refer fig. 5a-5c), the floating weir further configured to float in the water of the 
It would have been obvious to one of ordinary skill in the art to modify the floating weir of modified ‘626 to include the floating weir comprising an upper opening with a weir edge configured to allow float on a surface of the water to pass over the weir edge into the upper opening and a lower opening configured to allow float passing through the floating weir to exit through the drain chute by gravity flow, the floating weir further configured to float in the water of the float holding tank with the weir edge proximate the water level in the float holding tank as disclosed by Urquhart to control collection of floating contaminants from the tank (refer paragraphs [0040]-[0042]).
Modified ‘626 does not disclose that floats exit though the drain chute by gravity flow. However, use of gravity or pump for removal of the floats from the drain chute would have been an obvious matter of design choice to one of ordinary skill in the art based on the installation height of the system and the discharge location. Coyne establishes that it is also known in the art to use gravity for removal of floats (refer fig. 3 indicating scum 140 being collected in a collector 272 by gravity). The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. Examples of rationales that may support a conclusion of obviousness include: Use of known technique to improve similar devices (methods, or products) in the same way; Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; Known 
Regarding claim 2, ‘445 discloses that the fan is positioned on a first side of the tank and the float holding tank is positioned on a second, opposite side of the chiller tank.
Regarding claim 9, ‘001 further discloses that “In order to prevent water from entering the pipe from the port of the oil suction pipe 2, preferably, the oil suction sleeve 5 and the oil suction pipe 2 are both cylindrical, the diameter of the oil suction sleeve 5 is larger than the diameter of the oil suction pipe 2, and the oil suction pipe 2 is inserted into the oil suction casing 2”. Even though there is no explicit disclosure of providing a sliding seal, ‘001 suggest to prevent water entering from the slidable joint. Providing a seal would have been obvious to prevent water from entering the pipe 2 other than the intended opening of conduit 5.
Regarding claim 10,
Regarding claim 24, ‘626 further teaches that poultry progresses from an upstream section of the chiller tank to the downstream section of the chiller tank during operation of the poultry chiller (C3/L42-52).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ‘626, in view of ‘445, ‘001, Urquhart and Coyne as applied to claim 1 above, and further in view of KR 10-0630579 (hereinafter referred as ‘579, refer attached English language machine translation for claim mapping).
Regarding claim 3, modified ‘626 teaches limitations of claim 1 as set forth above. Modified ‘626 does not teach that the fan is adjacent and/or coupled to an upper portion of a sidewall of the chiller tank. However, mounting fans on sidewall(s) of a tank is known in the art and disclosed by ‘579. ‘579 teaches a water treatment system comprising a tank (1), a fan (2) that is configured to blow float (4) formed on a surface of water, a float collection device (5), and a float removing mechanism (pump 6 and piping associated with it to remove float collected in device 5) that is configured to remove the float from the tank. ‘579 teaches that “the installation position and installation water of the blower 2 can be appropriately set corresponding to the shape and size of the storage tank 1” and “Each of the four blowing devices 2 is installed so that the blowing direction thereof faces the overflow device 5, and is thus configured to transfer the floating material 4 on the water surface to the overflow device” (page 5). Therefore, ‘579 establishes that position of the blower would have been an obvious matter of choice to one of ordinary skill in the art such that float is pushed towards the float collection device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of modified ‘626 with .
Response to Arguments
Applicant’s arguments, see remarks, filed 12/14/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 as being unpatentable over US 6129626, in view of US 2015/0291445, US 2010/0213110 (Urquhart) and CN 103894001 have been fully considered but they’re not persuasive.  
Regarding claim 1, applicant argued that the cited prior arts do not disclose or suggest a stationary and vertical drain chute and argued that it is not clear from CN ‘001 if the oil suction pipe 2 is stationary. This is not found to be persuasive because there is nothing in disclosure of CN’001 that suggest that entire scum removal system is movable in all directions of the tank. The disclosure only discloses and suggest that the pipe 5 slides in vertical direction based on level of water-oil interface.
Applicant further argued that the pipe 2 is not vertical and that it is generally J-shaped or U shaped and connected to the oil suctioning starting device which appears to be or include a pump. This is not found to be persuasive, the pipe 2 is vertical in reference to water level in the tank.
Applicant further argued in regard to “gravity flow” that “The Urquhart system uses a suction pump for a specific purpose of collecting the fine paint particles. Again, one of ordinary skill of the art would not modify the Urquhart system to use gravity (including as shown in Coyne) as such a modification would substantially alter the functionality and reduce the efficiency of the Urquhart system”. This is not found to be persuasive because one cannot show 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777